Citation Nr: 9912774	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  93-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder, including arthritis.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for chronic otitis 
media of the right ear.

5.  Entitlement to service connection for a low back 
disorder, including sacroiliac strain.

6.  Entitlement to service connection for right facial 
sensory deficit, claimed as chronic facial numbness secondary 
to radiation therapy for squamous cell carcinoma of the right 
tonsil, status-post right radical neck dissection.

7.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for loss 
of function of right (dominant) trapezius and anatomical loss 
of right sternocleidomastoid muscles manifested by diminished 
range of motion, loss of muscle function, and sensory deficit 
over the right supraclavicular region in the distribution of 
C2-4, status-post radiation therapy and right radical neck 
dissection.

8.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
squamous cell carcinoma of the right tonsil, status-post 
radiation therapy and right radical neck dissection, 
manifested by burn scar and xerostomia.

9.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
hypothyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from November 1971 to July 
1992.

This appeal is from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Board remanded the case in October 
1995.  The issues listed herein as for higher ratings were 
previously identified as claims for increased ratings.  While 
the case was on remand, the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (Court) issued a decision distinguishing claims for 
increased rating from claims arising in appeals from the 
initial assignments of disability ratings in the decision 
that granted service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The claims before the Board in this appeal 
are from the initial grant of service connection, and the 
issues have been so stated.

While this case was on remand, the RO granted service 
connection for flexion deformity of the right fifth finger 
and for depressive disorder in a November 1998 rating 
decision.  The veteran has not expressed disagreement with 
the ratings assigned, and those issues are no longer before 
the Board.

The Board will defer review of the matter of a higher 
evaluation rating for the scars and xerostomia residuals, 
pending return of the case from the remand appended to this 
decision.


FINDINGS OF FACT

1.  The appellant has not submitted competent medical 
evidence that he currently has arthritis of the right wrist, 
or of a nexus between any currently diagnosed right wrist 
disorder and any condition incurred in service, or of a nexus 
between currently diagnosed carpal tunnel syndrome and any 
continuity of symptomatology with a condition noted in 
service.

2.  The appellant has not submitted competent medical 
evidence that he currently has chronic sinusitis, bronchitis, 
or otitis media.

3.  The appellant has a lumbosacral strain incurred in 
service.

4.  The appellant incurred in service and currently has 
sensory deficit in the right side of the face, resulting from 
cancer radiation therapy and surgery on the right side of his 
neck in service.

5.  The appellant's service-connected surgery residuals 
include anatomical loss of the 11th (spinal accessory) 
cranial nerve with manifestations of loss of function of the 
trapezius muscle and anatomical loss of the 
sternocleidomastoid muscle, which together manifest 
disability equivalent to complete paralysis of the spinal 
accessory nerve.

6.  The appellant's service-connected surgery residuals of 
diminished sensation in the distribution of C2-4 (cervical 
plexus) are manifested by sensory deficit (numbness) of the 
right anterior jaw, right anterior neck, right 
supraclavicular region, right shoulder girdle, and proximal 
upper arm.

7.  Hypothyroidism without complications is controlled with 
regular hormone replacement therapy.


CONCLUSIONS OF LAW

1.  Claims of entitlement to service connection for a right 
wrist disorder, chronic sinusitis, chronic bronchitis, and 
chronic otitis media are not well grounded, and VA has no 
duty to assist the appellant to develop facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Lumbar strain was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(b) (1998).

3.  Sensory deficit of the right side of the face due to 
injury from radiation therapy was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).

4.  The schedular criteria for an initial 30 percent rating 
for complete paralysis of the 11th (spinal accessory) cranial 
nerve are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 6819-8211 (1998).

5.  The schedular criteria for an initial 10 percent rating 
for sensory deficit (numbness) in the distribution of the 
right cervical plexus (C2-4) are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 6819-8205 
(1998).

6.  The schedular criteria for an initial rating in excess of 
10 percent for hypothyroidism are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.119, Diagnostic Code 7900 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On entrance into the service in November 1971, the 
appellant's medical history was positive for hay fever and 
negative in all other relevant regards.  The entrance 
physical examination was negative.  In May 1973, he 
complained of his sinuses and a persistent cough and head 
cold for the past week.  The impression was allergic 
rhinitis, sinusitis, and bronchitis.  In August 1973, the 
appellant complained of low back pain from overexercise 
playing sports, with pain radiating down his thighs, right 
more than left.  The impression on examination was sacroiliac 
strain; x-rays normal.  A July 1975 medical history was 
negative for sinus, ear nose and throat problems, frequent 
colds, and back trouble, and positive for hay fever.  A July 
1975 physical examination was essentially negative; the 
examiner noted mild hay fever, controlled with medication.  A 
January 1981 physical examination was negative.  A November 
1983 medical history for food handling was negative for 
chronic or frequent colds, productive cough, and chronic ear 
infection.  An October 1984 physical examination was 
negative.  An October 1986 dental medical history noted use 
of antihistamines for allergies.  In August 1987, the 
appellant complained of sinus headache and frontal pressure, 
increased with forward bending.  On examination, the 
assessment was clinical sinusitis.  A November 1987 dental 
medical history was positive for hay fever and occasional 
back pain.  A March 1988 physical examination was essentially 
negative; a pulmonary function test was normal.  In July 
1988, lymphadenopathy was detected.  The appellant was 
treated for viral rhinorrhea in August 1988.

Beginning in November 1988, the appellant complained of sore 
throats, swollen glands, and malaise.  History of persistent 
allergy was noted.  Examination found lymph nodes increased 
in size and tender, the pharynx benign, and the ears and 
tympanic membranes within normal limits.  The assessment was 
question of submandibular abscess.  In December 1988, the 
appellant sought medicine for muscle aches; the muscles were 
not identified.

In April 1989, biopsy revealed squamous cell carcinoma of the 
right palatine tonsil.  The appellant received as therapy 
6000 rads of external beam radiation.  A June 1989 medical 
history for a Medical Evaluation Board (MEB) was positive for 
ear, nose and throat trouble, hay fever, and squamous cell 
cancer of the tonsil.  Physical examination was positive for 
the mouth and throat, upper extremities, skin, lymphatics, 
and generalized radiation-induced mucositis.

The appellant had a right radical neck dissection in August 
1989.  Physical examination on hospital admission showed 
normal ears and nose.  The oral cavity had mild mucositis and 
xerostomia secondary to radiation.  The radical neck 
dissection consisted of lymphadenectomy and sacrifice of the 
internal jugular vein, accessory nerve and 
sternocleidomastoid (SCM) muscle on the right.  The post-
operative course was unremarkable.  The plan was for physical 
therapy to rehabilitate the right shoulder, for which the 
prognosis was right shoulder drop and weakness due to the 
sacrifice of the nerve to the right trapezius muscle.  An 
August 1989 MEB report stated the final diagnoses as squamous 
cell carcinoma of the right palatine tonsil, status-post 
pharyngoscopy, direct laryngoscopy, and esophagoscopy; 
status-post radiation; status-post radical neck dissection 
and direct laryngoscopy; benign lymph nodes with radiation 
changes and fibrosis; right (dominant) arm trapezius weakness 
and shoulder drop secondary to sacrifice of accessory nerve 
and right trapezius [sic] muscle.

In September 1989, status post radiation of the neck, the 
appellant developed serous drainage; the impression was wound 
breakdown and mild cellulitis.  A slightly necrotic skin edge 
was debrided.

A November 1989 dental medical history was positive for 
seasonal hay fever.  January 1990 and May 1991 chest x-ray 
studies were normal.

A September 1991 computed tomography (CT) study of the neck, 
occiput to thoracic outlet, identified previous surgery with 
apparent excision of the SCM and subsequent distortion of 
tissue planes beginning at the angle of the mandible and 
extending caudally throughout the course of the examination.

A December 1991 examination of the ears found the right 
tympanic membrane obscured by white exudate with bubble 
formation on valsalva, assessed as right otitis media with 
perforation.

A December 1991 medical history by an MEB was positive for 
history of sinusitis, hay fever year-around since childhood, 
possible arthritis of the right wrist treated with over the 
counter medication and without seeking treatment, and cancer.  
A physical examination done for the December 1991 MEB found 
the right tympanic membrane mucopurulent and with a trace of 
drainage.  A scar of the right neck was well healed, with 
deformity of the soft tissues.  There was right neck to right 
shoulder deformity, a dropped right shoulder and suggestion 
of a winged right scapula.  There was muscle atrophy, limited 
abduction capability, and paresthesias of the right head, 
right neck to right shoulder, right scapula, and right 
lateral chest.  Neurovascular examination of the right hand 
and forearm was normal.

A December 1991 physical examination for retirement several 
days after the MEB examination made essentially the same 
physical findings.  An ear, nose, and throat (ENT) specialist 
noted recent right acute otitis media, resolving on 
antibiotics.  The appellant was on Dimetapp for allergic 
rhinitis.  The appellant was noted to have permanent cranial 
nerve XI deficit and xerostomia from x-ray therapy.

A January 1992 treatment record noted hypothyroidism.  Also 
in January 1992, examination revealed right acute otitis 
media with erythema and "glue ear."  A February 1992 ENT 
consultation noted recurrent right otitis media, and also 
diagnosed right otitis media.

A March 1992 MEB summary noted right trapezius weakness and 
shoulder drop secondary to the sacrifice of the accessory 
nerve and the right trapezius [sic] muscle during the August 
1989 cancer surgery.  The summary noted chronic right otitis 
media.  Physical examination revealed the right tympanic 
membrane to be opaque, with mucopurulent appearance.  The 
neck showed well-healed scarring on the right, with marked 
deformity and soft-tissue changes secondary to radiation 
therapy.  The right neck to right shoulder had marked 
deformity with droop and muscle atrophy in the shoulder.  
There was some right scapular winging with limited abduction 
capability.  There were paresthesias and numbness from the 
right face and neck to the shoulder and right scapular region 
and right lateral chest.  Right hand neurovascular findings 
were normal.  An ENT specialist felt the right otitis 
media/glue ear was most likely "external otitis media" 
[sic] with casts, which was debrided.  The final diagnoses 
were squamous cell carcinoma of the right tonsil, status-post 
radical neck dissection with right facial numbness and 
shoulder weakness.  The residual inability to lift the right 
arm was felt to cause only mild impairment of the appellant's 
ability to do his job.

On VA examination in August 1992, the examiner noted history 
of radiation treatment and surgery for squamous cell 
carcinoma of the right tonsil.  Other history included 
recurrent right otitis media four months ago, which the 
appellant was told was related to the radiation therapy, and 
bouts of bronchitis.  The appellant currently complained of 
xerostomia with thick secretions of saliva, numbness at the 
top of the right deltoid, weakness of the right shoulder, 
spasms under the chin, and scapular muscle wasting secondary 
to radiation and surgery, occasional pain of the right wrist, 
and recurrent low back pain.

On general medical examination, the appellant weighed 206 
pounds, with the same maximum weight for the past year.  
Examination revealed a radiation burn scar of the right neck, 
and loss of muscle tissue at the right neck.  On palpation of 
the right neck, paresthesias were induced with shooting 
discomfort going down to the right finger of the right hand.  
The mouth showed no new lesions.  The nose revealed no 
abnormality.  There were no symptoms referable to otitis 
media.  The respiratory examination was negative.  There was 
decreased range of motion of the right shoulder secondary to 
radiation treatment and surgery.  There was flexion to 130 
degrees, abduction was to 85 degrees, internal rotation was 
to 30 degrees, and external rotation was to 85 degrees.  The 
back was without spasm or point tenderness.  Lumbar flexion 
was to 95 degrees, extension was to 30 degrees, lateral 
flexion bilaterally was to 35 degrees, and rotation 
bilaterally was to 35 degrees.  The examiner noted a 
diagnosis of hypothyroid with an eight-fold increase of TSH 
and current Synthroid replacement therapy.  Neurological 
examination was normal.  X-ray studies of the chest, 
lumbosacral spine, and right hand were all normal.  The 
diagnoses were history of allergic rhinitis; recurrent low 
back pain; decreased range of motion of the right shoulder 
secondary to surgery and radiation treatment; hypothyroidism, 
radiation induced.

VA neurological examination in September 1992 noted difficult 
movement of the right shoulder and lost sensation on the 
right side supraclavicular region.  The examiner noted 
xerostomia and diagnoses of otitis media in the past.  The 
appellant complained of waxing and waning low back pain, 
without any diagnosis of herniated disc.  On examination, the 
ears, nose, and throat were normal; there was no facial 
asymmetry.  The mouth showed good dental hygiene.  The tongue 
was moist and clean, and the throat was clear.  The skin 
showed no rashes or abnormal pigmentation.  The neck had a 
scar from the radical neck dissection.  The lungs were 
normal.  The extremities were within normal limits.  
Palpation, percussion, and auscultation of the head showed no 
abnormalities.  Facial sensations and movement were within 
normal limits.  Bulbar functions and tongue movement was 
normal; the tongue showed no atrophy or fasciculations.  
Motor system examination showed complete loss of the function 
of the right anterior cleidomastoid, thought probably 
excised, and complete loss of function of the right 
trapezius.  The examiner could not feel the trapezius at all.  
The function of the right trapezius could not be elicited.  
The appellant was unable to lift the right arm above the 
shoulder level without moving it forward and using the 
anterior deltoid for movement.  There was decreased sensation 
over the supraclavicular region in the distribution of C2-4 
on the right.  The impressions were loss of function of the 
right trapezius and right sternocleidomastoid; diminished 
sensation to pinprick over the right supraclavicular region 
in the distribution of C2-4, probably related to total neck 
dissection on the right; status-post tonsillar carcinoma; 
hypothyroidism secondary to radiation of the neck; and 
xerostomia.

An August 1992 ENT examination at Tyndall Air Force Base 
(TAFB) Hospital found both ears completely normal on careful 
examination.  Tympanograms were normal.  Other records from 
TAFB hospital include a skin biopsy in May 1993 that showed 
benign, mild epidermal hyperpigmentation and basophilic 
degeneration of the superficial dermis of the right shoulder 
and mild epidermal hyperpigmentation and hyperkeratosis of 
the right scapular area, post radiation.  There was a normal 
chest x-ray in November 1994, and a notation of a scar on the 
right side of the neck.  In October 1996, the appellant was 
on Synthroid thyroid replacement therapy, 0.15 mg. daily.

Medical records from TAFB Hospital of April 1993 to January 
1997 show monitoring of hypothyroidism and other matters 
unrelated to any matter at issue in this appeal.  The records 
show fluctuation in weight from approximately 193 pounds in 
November 1993 to 210 pounds in October 1996.  There is no 
record of complaint, treatment, or diagnosis of a low back 
disorder.

In November 1997, the appellant had VA thyroid, respiratory, 
ENT, neurological, and musculoskeletal examinations.  The 
reports show that each examiner reviewed the appellant's 
medical records.  Each report made reference to pertinent 
history.

The thyroid and respiratory report noted history of two 
episodes of bronchitis approximately 20 years ago, treated 
with antibiotics without hospitalization.  There were no 
current complaints of shortness of breath or chronic cough.  
Current Synthroid therapy for hypothyroid was noted as 0.125 
mg.  Examination found the lungs clear to auscultation 
bilaterally, with good air movement and good chest wall 
excursion.  There were no thyroid masses.  A pulmonary 
function test (PFT) was normal.  The diagnoses were 
hypothyroidism; bronchitis, no residuals found.

The ENT examinations covered the ears, nose, sinus, larynx 
and pharynx.  In addition to the tonsillar cancer, the 
examiner noted history of otitis media with perforation of 
the right tympanic membrane and history of sinusitis, with 
negative x-rays in the past.  Subjective complaints included 
xerostomia of the mouth and oropharynx following radiation 
therapy, and numbness from superior to the right ear, 
anterior to the first division of the 5th cranial nerve and 
second division of the 5th cranial nerve to 2 cm. to the 
right of the lip, extending down in the midline of the 
trachea and larynx, across the shoulder, around the shoulder 
girdle, and above the clavicle.

On examination of the [right] ear, the auricle, external 
canal, tympanic membrane, tympanum, and mastoid were normal.  
There were no conditions secondary to ear disease, such as 
disturbance of balance, upper respiratory disease, or hearing 
loss.  There was no current evidence of active otitis media 
or other middle ear infection.  There was extreme dry mouth 
and hypesthesia of the right hemi-face.  There was no 
interference with breathing through the nose, no purulent 
discharge, and no dyspnea on rest or on exertion.  There was 
no evidence of chronic sinusitis; the examiner noted a 
history of life-long allergic rhinitis.  There was extreme 
dryness of the nasal, oral and hypopharyngeal mucosa.  
Anterior rhinoscopy showed dry atrophic mucosa with some 
crusting, but no purulent discharge.  Fiberoptic laryngoscopy 
showed no stenosis of the larynx.  There was no facial 
disfigurement.  Fiberoptic nasal laryngoscopy with attention 
to naso, oral, hypo and laryngopharynx was within normal 
limits except for an extremely dry mucosa.  The vocal cords 
moved normally.  The diagnoses was status post tonsillectomy, 
radiation therapy, with sequelae, primarily hypesthesia 
involving the right hemi-face, neck, and shoulder girdle; 
xerostomia with extreme dryness; and loss of function of the 
11th cranial nerve, presumably due to radical neck 
dissection.

On the November 1997 neurological examination, the examiner 
noted that post-radiation therapy and radical neck dissection 
for squamous cell carcinoma of the right tonsil, the 
appellant's biggest problem has been the sacrifice of the 
spinal accessory nerve on the right side.  Review of systems 
shows no involvement of vision, hearing, smelling, chewing, 
tasting, swallowing, or other neck or gastrointestinal 
functions.  The appellant complained of spasms occasionally 
in the inferior pole of the scapula on the right side, 
especially when reaching and pulling back.  The examiner 
noted numbness throughout the entire neck on the right side.  
The appellant also reported numbness and tingling in the 
thumb and index finger over the dorsal aspect of both sides 
over the last two weeks.  There was also an intention tremor, 
existing for many years.  He reported xerostomia and some 
minor difficulty swallowing occasionally, postnasal drip, and 
swallowing thickened saliva.  He reported the numbness seemed 
to be dull and flat and a lack of sensation on the right 
side.  He also reported lumbosacral low back pain, with 
minimal spasm.

Physical examination showed normal cranial nerve function, 
with the exception of the trapezius on the right.  
Hypoglossal and vagus nerves and the sympathetic nerves were 
felt probably normal.  The examiner noted radical neck 
dissection on the right with removal of the SCM.  There was 
involvement of the muscular branches to the anterior rib 
muscles, running from the chin to the sternum, which the 
examiner identified as the hyoid group.  Involved cutaneous 
branches included the lesser occipital, with intact greater 
occipital nerve sensation to light touch and pin prick.  
There had been sacrifice of the greater auricular, with 
numbness to the right anterior jaw.  The examiner noted 
transverse cutaneous muscular involvement in the anterior 
neck, in the supraclavicular regions, and over the right 
shoulder through the proximal upper arm.  There was clinical 
evidence of weakness of all three divisions of the trapezius, 
with an unstable right shoulder.  There was normal strength 
of other muscular groups, including the radial, ulnar, and 
median functions, including musculocutaneous.  Sensory 
examination of the upper extremities was otherwise 
unremarkable.  There were no Tinel's signs and no evidence of 
superficial sensory radial involvement.  There was some 
minimal Tinel's sign at the wrist.  The range of motion of 
the cervical spine appeared otherwise full and unrestricted.

The low back showed normal rounding, with an occasional catch 
when turning over, but the ability to bend and touch his toes 
completely, laterally rotate, and flex were all within normal 
limits.  Straight leg raising was negative to 90 degrees.  
There were no long tract findings present.  The appellant's 
gait was unremarkable.  Deep tendon reflexes were symmetrical 
at 2/4 in all extremities.  There were no cerebellar 
findings.  The examiner's impression was that status-post 
radical dissection of the right side of the neck had left the 
appellant with appropriate involvement of the branches of the 
cervical plexus, involving sacrifice of the cutaneous nerves 
in the right neck (lesser occipital, greater auricular, 
transverse cutaneous of the neck, and supraclavicular 
nerves), and of the spinal accessory nerve, with probably 
intact phrenic nerve and autonomic enervation intact through 
the vagus and hypoglossal nerves.  An unstable right shoulder 
was seen as the appellant's biggest problem, which interfered 
with the proximal movements and strength of the right upper 
arm.

Electromyogram (EMG) of the right upper extremity showed 
increased insertional activity, positive sharp waves, and 
fibrillation potentials in the trapezius, with the remainder 
of the musculature unremarkable.  Electrodiagnostic studies 
were abnormal, consistent with bilateral carpal tunnel 
syndrome, mild, worse on the right than on the left, and 
unaffected by the radiation or surgical procedures performed 
on the neck.  The symptoms seemed to have originated in the 
past two to three weeks.  There was evidence of trapezius 
involvement, indicated by the spinal accessory neuropathy, 
which was felt unlikely to improve.  There was clear weakness 
of all three divisions of the trapezius, especially in 
raising the arm over the head, the last 90 degrees being 
almost impossible.  There were unstable medial and inferior 
borders when the arm was held overhead and laterally in a 
lying position.

On examination of the joints, the examiner stated he reviewed 
the appellant's claims folder, and he made reference to 
several items in it.  The examiner noted the appellant's 
biggest problem was secondary to sacrifice of the spinal 
accessory nerve on the right.  There were complaints of spasm 
occasionally in the inferior pole of the right scapula, 
especially when reaching or pulling back.  There was no 
involvement of the legs, balance, or coordination.  There was 
a history of lumbosacral low back pain on occasion with 
minimal spasm.

Current complaints included limitation of motion of the right 
shoulder with a feeling of instability; the appellant 
reported difficulty reaching or working overhead and 
increased pain with lifting or carrying with the right arm.  
The right wrist had chronic numbness and tingling involving 
the thumb, index, and radial half of the middle finger, 
without pain or functional limitations.  The examiner noted 
the recent diagnosis of carpal tunnel syndrome, and that the 
evidence of record did not show arthritis.  The appellant 
said he was right-hand dominant, and used his right hand to 
write, feed, and groom himself.  Regarding his back, he 
continued to have recurrent episodes of lower back pain, with 
onset in recent weeks of left posterior thigh numbness and 
tingling, but without radiation of pain into the lower 
extremities.  He could bend, lift, sit, stand, or walk, but 
extended driving or riding in an automobile increased pain.

Physical examination showed an unremarkable gait.  The right 
shoulder revealed some evidence of right scapula winging.  
Active abduction was to 130 degrees with some degree of 
difficulty.  There appeared to be some anterior subluxation 
of the shoulder with abduction.  Passive abduction was up to 
180 degrees.  Active flexion was to 180 degrees.  Internal 
and external rotation were to 90 degrees.  There appeared to 
be some anterior subluxation with active abduction and 
external rotation of the shoulder.  There was some tenderness 
to palpation directly over the coracoid process.  There was 
some pain and crepitation in the right shoulder on passive 
range of motion.

The right wrist revealed no evidence of redness, heat, 
swelling, or deformity.  The wrist had active dorsiflexion to 
80 degrees and palmar flexion to 75 degrees.  Ulnar and 
radial deviation were 40 degrees.

Examination of the back revealed an erect stance.  There was 
no spasm or tenderness.  Flexion was to 80 degrees, and 
extension was to 30 degrees.  The appellant described a 
"catching" sensation in the left lower back region on 
flexion and extension.  Lateral bending bilaterally was to 35 
degrees without pain.  Rotation bilaterally was to 40 degrees 
without pain.  X-ray studies of the right shoulder, right 
wrist, and lumbar spine were normal.

The diagnoses were diminished range of motion of the right 
shoulder, secondary to surgery and radiation therapy, with 
loss of function of the right trapezius and right 
sternocleidomastoid, mild scapular winging and anterior 
instability; right carpal tunnel syndrome; and lumbar strain, 
intermittently symptomatic.  The joints examiner stated that 
he saw no evidence of arthritis of the right wrist, but he 
noted the previous diagnosis of carpal tunnel syndrome.  He 
stated, regarding the low back including sacroiliac strain, 
that, based on the appellant's history and the examination 
findings, the low back condition was most likely a low back 
strain.


II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Before the Board may consider the merits of a claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
relevant evidence not of record.  His application for 
disability compensation is complete, and VA has no duty to 
inform him of the necessity to submit any evidence to 
complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).  The nexus 
requirement of a well grounded claim may be satisfied by 
evidence that a condition was noted in service, evidence of 
continuity of symptomatology of the condition noted in 
service from that time to the present, and medical evidence 
of a nexus between the symptomatology and the current 
disability.  Savage v. Gober, 10 Vet. App. 488 (1997); see 
38 C.F.R. § 3.303(b) (1998). 

1.  Right Wrist

The November 1997 VA examinations of the right wrist, 
including electrodiagnostic studies, produced a diagnosis of 
bilateral carpal tunnel syndrome.  Thus, the appellant has 
submitted competent medical evidence of a current right wrist 
disability.  The same reports ruled out arthritis.  A claim 
for service connection for a disability the claimant does not 
have cannot be well grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  The December 1991 medical history of 
possible arthritis of the wrist that the appellant provided 
the MEB cannot well ground a claim for a condition that he 
does not now have.  Consequently, the appellant's claim can 
progress only as regards the currently diagnosed carpal 
tunnel syndrome.

Carpal tunnel syndrome is a medical diagnosis.  Proof of its 
incurrence in service requires competent medical evidence, 
and only competent medical evidence of its incurrence in 
service will satisfy the incurrence element of a well-
grounded claim.  Grottveit, 5 Vet. App. 91.  

The appellant has not submitted evidence that carpal tunnel 
syndrome was a condition noted in service.  Without evidence 
that the condition was noted in service, the claim cannot be 
well grounded by showing a nexus between the current 
diagnosis and continuity of symptomatology with the condition 
noted in service.  Savage, 10 Vet. App. 488.  Significantly, 
in this regard, the appellant's December 1991 history to the 
MEB of possible arthritis cannot be a notation of the 
condition in service for two reasons.  First, no symptoms 
were described, hence that report is not a notation of carpal 
tunnel syndrome.  Second, competent medical evidence of 
"noting" in service is required if a claim is to be well 
grounded by showing a nexus between the current condition and 
continuity of symptomatology with the condition noted in 
service. Id. at 497.

The appellant's complaint to the August 1992 VA examiner of 
occasional right wrist pain cannot well ground the claim, 
because the examiner did not provide a diagnosis regarding 
it.  Even if together with the December 1991 MEB medical 
history, it was seen as showing continuity of symptomatology 
of a right wrist condition noted in service, the August 1992 
statement could not well ground the claim, because there is 
no medical opinion of record establishing a nexus between the 
currently diagnosed carpal tunnel syndrome and the complaint 
made to the August 1992 VA examiner.  Id. at 497-98.  
Significantly in this regard, the VA neurologist who 
diagnosed carpal tunnel syndrome noted onset of the symptoms 
just several weeks before the diagnosis was made.  Clearly 
such a comment cannot be construed as providing a nexus 
between the current diagnosis and a symptom reported more 
than five years earlier.

In sum, the appellant has submitted competent medical 
evidence of a current right wrist disability, carpal tunnel 
syndrome, without competent medical evidence of incurrence or 
noting of such condition in service.  Absent the second 
element of a well-grounded claim, there is nothing with which 
the currently diagnosed condition could have a nexus.  The 
appellant has not submitted a well-grounded claim of 
entitlement to service connection for a right wrist 
disability including arthritis, and VA has no duty to assist 
him to develop facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Chronic Sinusitis

The appellant has not submitted competent medical evidence 
that he has chronic sinusitis, therefore he has failed to 
satisfy the most fundamental element of a well-grounded claim 
of entitlement to service connection for sinusitis.  Epps, 
126 F.3d at 1468.  Although there is evidence that he had 
episodes of sinusitis in service, it is current disability, 
not past illness, for which the law provides compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Whereas a claim for a disability the claimant does not have 
cannot be well grounded, Rabideau, 2 Vet. App. 141, the 
appellant's claim is not well grounded, and VA has no duty to 
assist the appellant to develop facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Chronic Bronchitis

The appellant has not submitted competent medical evidence 
that he has chronic bronchitis, therefore he has failed to 
satisfy the most fundamental element of a well-grounded claim 
of entitlement to service connection for bronchitis.  Epps, 
126 F.3d at 1468.  Although there is evidence that he had 
episodes of bronchitis in service, it is current disability, 
not past illness, for which the law provides compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Whereas a claim for a disability the claimant does not have 
cannot be well grounded, Rabideau, 2 Vet. App. 141, the 
appellant's claim is not well grounded, and VA has no duty to 
assist the appellant to develop facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

4.  Chronic Otitis Media

The appellant has not submitted competent medical evidence 
that he has chronic otitis media, and the analysis and 
conclusion stated as to sinusitis, supra, applies to this 
claim as well.  The service medical records show seemingly 
persistent or recurrent otitis media following the 
appellant's cancer surgery.  The term "chronic" even 
appears in the March MEB summary.

VA regulation provides two pertinent guidelines regarding 
service connection for chronic diseases.  First, "[w]ith 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease, . . . , are service connected, unless 
clearly attributable to intercurrent causes."  38 C.F.R. 
§ 3.303(b) (1998).  Second, the use of the term "chronic" 
in medical records alone does not establish that a disease 
was chronic in service; evidence sufficient to establish 
chronicity at the time is required to establish that a 
disease was chronic in service.  Id.  Clearly, the mere use 
of the term "chronic" in the MEB summary makes no 
contribution to the well-groundedness of the claim without 
competent medical evidence that there is now a disability 
that could be a subsequent manifestation of a "chronic 
disease shown as such" in service.  The appellant has not 
presented a well-grounded claim of entitlement to service 
connection for chronic otitis media, and VA has no duty to 
assist him to develop facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  Chronic Low Back Disorder

The November 1997 VA examination of the joints diagnosed 
lumbosacral strain, intermittently symptomatic.  That 
diagnosis was made in response to a specific request for the 
examiner to state a diagnosis or to rule out a claimed 
condition.  The Board interprets it as a positive diagnosis 
of a current disability.  The first criterion of a well-
grounded claim is satisfied.  Epps, 126 F.3d at 1468.

Service medical evidence shows a low back strain in service, 
then diagnosed as sacroiliac strain, and a subsequent report 
of occasional low back pain.  That evidence satisfies the 
second criterion of a well-grounded claim, evidence of 
incurrence in service.  Id.

The November 1997 examiner reviewed the appellant's claims 
folder.  The examiner's statement that the sacroiliac strain 
in service was probably a low back strain reasonably may be 
interpreted as expressing an opinion of a nexus between the 
currently diagnosed lumbar strain and the condition diagnosed 
in service as sacroiliac strain.  Thus, the November 1997 
report of VA joints examination satisfies the third criterion 
of a well-grounded claim.  Id.

The appellant has not informed VA of any source of evidence 
pertinent to this issue that is not of record.  The most 
recent examinations of record, November 1997, are 
contemporaneous and complete.  There does not appear to be 
any further assistance VA could provide the appellant to 
develop his claim.  VA's duty to assist is discharged.  
38 U.S.C.A. § 5107(a) (West 1991).  The evidence for and 
against the appellant's claim may now be assessed for 
credibility and weighed for probative value to determine the 
merits of the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The appellant's low back is presumed sound upon entrance into 
the service.  38 C.F.R. § 3.304(b) (1998).  Nothing in the 
record challenges that presumption.  The evidence of record 
does not permit finding there was chronic low back disease in 
service.  There was a single clinical diagnosis of a back 
condition in August 1973 and a single positive history of a 
back problem in November 1987.  There is no medical evidence 
of treatment in service after 1973, and all examination 
reports in service following August 1973 were negative for 
low back problems.  Consequently, the currently diagnosed 
lumbar strain cannot be service connected as a subsequent 
manifestation of a "chronic disease shown as such in 
service."  See 38 C.F.R. § 3.303(b) (1998).  Nor is the 
appellant diagnosed with a chronic disease, such as 
arthritis, that would permit application of a presumption of 
service connection to the August 1992 VA finding of 
intermittent low back pain.  See 38 C.F.R. §§ 3.307, 3.309 
(1997).

The appellant may establish entitlement to service connection 
with evidence of continuity of symptomatology between a 
currently diagnosed condition and a condition noted in 
service.  38 C.F.R. § 3.303(b).  The August 1973 finding of 
sacroiliac strain and the positive November 1987 medical 
history establish that a back condition was noted in service.

The next question is whether there is "a showing of 
continuity after service."  38 C.F.R. § 3.303(b).  The 
appellant asserted through his representative's July 1993 
statement that a low back disability started in service.  His 
assertion, presumed truthful to determine whether the claim 
is well grounded, is evaluated for credibility in determining 
the merits of the claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

The November 1987 report of occasional low back pain tends to 
support the appellant's subsequent reports of low back pain, 
because there is no reason to doubt the truthfulness of a 
report of occasional low back pain made in the context of a 
medical history for dental treatment.  The November 1987 
statement made during service, although it supports the 
credibility of post-service reports of occasional low back 
pain, is not evidence of continuity after service.  The 
credibility of the appellant's contention that his current 
lumbar strain began in service must be weighed against a 
record that otherwise contains no evidence of treatment of 
the low back after service and no other evidence of 
continuity of symptomatology after service than his 
statements.  A lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage, 10 Vet. 
App. at 496.

It is significant evidence against finding continuity of 
symptomatology after service that there is no evidence of 
treatment of the alleged low back disorder in approximately 
four years' worth of records from TAFB Hospital.  The records 
show treatment for several other conditions, both service-
connected and not service-connected.  Taken together, these 
records evidence the appellant's propensity to seek treatment 
for his medical disorders.  The silence of the record 
contradicts his assertion of continuity of symptomatology, 
because he has shown that he persistently seeks treatment for 
things that bother him.  It is not credible that he has had 
continuous low back problems and sought no treatment in four 
years during which he managed to obtain treatment for a 
variety of other problems.  On balance, even if the appellant 
has occasional low back pain, the evidence weighs against 
accepting as credible his assertion that the occasional low 
back pain is continuous with an injury or other condition 
originating in service.

The December 1991 retirement examination report has no 
probative value for or against the claim.  It appears from 
its language that the examiner was attentive to sequelae of 
the cancer surgery and inattentive to other matters, if any 
existed.  No inference can be drawn one way or the other from 
the silence of the December 1991 retirement examination 
report regarding the appellant's low back.

The August 1992 VA examiner diagnosed recurrent low back 
pain, but low back pain is a symptom, not a diagnosis of a 
specific pathology.  The examination report found no 
pathology.  The examiner reported no clinical findings 
evidencing a back condition.  The diagnosis of recurrent low 
back pain was consistent with this non-diagnosis and amounts 
essentially to a restatement of the appellant's history and 
complaints.  A diagnosis that is not supported by clinical 
findings is not adequate for VA rating purposes, 38 C.F.R. 
§ 4.2 (1998).  The report is not evidence of continuity of 
symptomatology independent of the appellant's contention.  
Given the essentially negative clinical findings, and absent 
a specific diagnosis, the report weighs against finding 
continuity of low back symptomatology after service.

The September 1992 VA examiner noted the appellant's report 
of waxing and waning low back pain.  Other than observations 
of gait and station in the context of neurological 
examination, the examiner made no findings or diagnosis 
regarding the back.  This report constitutes another 
statement by the appellant of low back pain, the credibility 
of which must be measured against the rest of the record.

The November 1997 VA neurology examiner objectively 
identified the "catch" in the low back of which the 
appellant complained.  That finding supports a diagnosis of a 
low back disorder.  The remainder of the neurology 
examination focused on other systems, and the examiner was 
not asked to make a diagnosis regarding the low back, 
therefore the lack of such a diagnosis is not adverse 
evidence.

The November 1997 VA joints examiner noted 15 degrees less 
flexion than did the August 1992 examiner.  He also noted the 
"catching" sensation the appellant reported.  He responded 
to the specific question whether the existence of a low back 
condition was confirmed or ruled out in a way that is 
reasonably read as confirming the existence of an objective 
lumbar strain.  Most significantly, his statement indicated 
that the injury diagnosed in service as sacroiliac strain was 
actually lumbar strain.  The statement is reasonably 
interpreted as opining that the currently diagnosed lumbar 
strain is the same disability as that diagnosed as sacroiliac 
strain in service.  This report weighs in favor of the 
appellant's claim.

The evidence for and against the appellant's claim is 
approximately in equipoise.  Continuity of symptomatology is 
balanced against the dearth of treatment.  The November 1997 
VA examiner's suspicion that the sacroiliac strain diagnosed 
in service was probably lumbar strain, was based, as the 
examiner stated, on the appellant's history and the current 
examination findings.  The history, on close inspection, is 
one of reports by the appellant of occasional low back pain, 
rather than a history of objective findings that identify 
symptoms with demonstrated continuity.  On the other hand, 
the November 1997 examiner stated he also relied on current 
findings in reaching his conclusion.  A medical opinion based 
on an integration of history and current findings warrants 
considerable deference where not clearly contradicted, which 
it is not.  While the apparent failure to seek treatment is 
probative evidence that the appellant does not have the 
ongoing recurrence of low back symptoms he reports, it is not 
of such weight as to create a preponderance of evidence 
against the claim, which there must be to deny it.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In sum, there is the approximate balance of evidence for and 
against the claim that entitles the appellant to the benefit 
of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).  Giving the 
appellant the benefit of the doubt, service connection for 
lumbar strain is warranted.

6.  Numbness of the Right Side of the Face

The November 1997 VA ear disease examination found sensory 
deficit of the right face from superior to the right ear, 
anterior to the first division of the fifth cranial nerve and 
second division of the fifth cranial nerve to two centimeters 
to the right of the lip extending down in the midline of the 
trachea and larynx across the shoulder, around the shoulder 
girdle, and above the clavicle.  The pertinent diagnosis was 
hypesthesia involving the right hemi-face, neck and shoulder 
girdle.

The December 1991 MEB examination found paresthesias of the 
right head.  The November 1997 VA ENT examiner expressed the 
opinion that the hypesthesia was a sequela of the appellant's 
radiation therapy.  Thus, the appellant has submitted 
competent medical evidence of a current disability, of 
incurrence in service, and of a nexus between the current 
diagnosis and the condition incurred in service.  The claim 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d at 1468.

The September 1992 VA neurology examination found facial 
sensations within normal limits.  Subsequently, on both ENT 
and neurological examinations in 1997, a significant area of 
numbness was described, which included part of the right side 
of the face.  The numbness had been previously identified and 
service connected as attributable to damage to the cervical 
plexus (C2-4).  Nonetheless, the RO had denied entitlement to 
service connection for numbness of the right side of the face 
as it was not shown on the September 1992 VA examination.

The ENT examiner in 1997 described the area of facial 
numbness in relation to the fifth cranial (trigeminal) nerve 
without ascribing damage or injury to that nerve.  The 
November 1997 VA neurology examiner noted numbness to the 
right anterior jaw from sacrifice of the greater auricular 
nerve, one of the branches of the C2-4 cervical plexus.  The 
Board finds that the neurological examination is more 
specific, complete, and detailed in attributing the right 
anterior jaw numbness to damage to the C2-4 cervical plexus 
than was the ENT examiner's location of the area of numbness 
with reference to the fifth cranial nerve.  Service 
connection has already been established for the sensory 
disturbance (numbness) in the distribution of C2-4 
attributable to the appellant's radiation therapy and 
surgery.  The manifestation of partial numbness of the right 
side of the face cannot reasonably be separated from the 
numbness described by the neurological examiner as 
attributable to the damage to the cervical plexus.  
Accordingly, the appellant is entitled to have his right-
sided facial numbness recognized as a residual of the 
peripheral nerve damage to C2-4.  

The issue of the initial rating to be assigned to the 
service-connected C2-4 nerve damage is before the Board and 
will be discussed below.

B.  Higher Disability Ratings

This appeal is from the initial rating assigned to 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of any disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating of each disability at issue.

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).

As the rating decisions of record and the statements of the 
issues, supra, show, the RO has combined several residuals of 
the treatment of the appellant's cancer, and rated the 
combinations as two disabilities.  The facts in this case 
raise the question whether two or more of the several 
residuals may be separately rated.  Any residual that may 
appropriately be rated under a diagnostic code that does not 
preclude rating the residual separately from any of the other 
residuals, and the symptomatology of which neither duplicates 
nor overlaps the symptomatology of another residual may be 
separately rated.  Esteban v. Brown, 6 Vet. App. 259 (1994).

1.  Loss of Function of Right (Dominant) Trapezius and Right 
SCM Muscles with Diminished Range of Motion, Weakness of the 
Right Shoulder, and Sensory Deficit of the Right 
Supraclavicular Region in the Distribution of C2-4, Status-
Post Radiation Therapy and Right Radical Neck Dissection

The RO has named and rated several residuals and sequelae of 
treatment of carcinoma of the right tonsil as if the 
symptomatology of the named residuals were duplicative or 
overlapping.  In rating service-connected disabilities, the 
evaluation of the same manifestation under different 
diagnoses, called pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (1998).

In this case, however, the RO has rated loss of motor 
function attributable to nerve injury/loss and sensory 
disturbance attributable to different nerve injury as one 
disability.

The rating schedule provides for rating disability resulting 
from injury of the spinal accessory nerve, with the 
percentage rating dependent upon the loss of motor function 
in the SCM and trapezius muscles.  38 C.F.R. § 4.124a, 
Diagnostic Code 8211 (1998).  The November 1997 VA 
neurologist described wholly sensory dysfunction in the C2-4 
(cervical plexus) distribution.  The cervical plexus is a 
nerve plexus formed by the ventral branches of the upper four 
cervical nerves, giving off the superficial branches of the 
lesser occipital, greater auricular, transverse cervical, and 
supraclavicular nerves.  Dorland's Illustrated Medical 
Dictionary 1311 (27th ed. 1988).  The rating schedule does 
not provide specifically for rating the C2-4 cervical plexus, 
but it does provide for rating disabilities of the peripheral 
nerves on the basis of either motor or sensory loss.  The 
general rating provisions for diseases of the peripheral 
nerves provides that, when involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (1998).  The ENT examiner in 1997 
described the same area of numbness as the neurological 
examiner.  The ENT examiner did not specifically identify the 
nerve involved, but did locate the facial numbness anterior 
to the fifth cranial nerve.  While the Board places more 
weight with the neurologist's very thorough discussion of the 
specific nerve branches involved, the ENT examiner's 
reference to the fifth cranial (trigeminal) nerve provides a 
basis for analogizing the resulting numbness to a specific 
portion of the rating code.

Loss of motor function and loss of sensation are not the same 
thing.  The motor loss has the effect of disabling the 
trapezius muscle from performing its function in raising and 
stabilizing the arm.  The loss of sensory function has the 
effect of leaving the appellant feeling numb in the right 
face, right anterior neck and right supraclavicular region.  
If the appellant had no involvement of the C2-4 nerves, he 
would still suffer the full motor effect of the sacrifice of 
the SCM muscle and of the spinal accessory nerve with 
resulting enervation of the trapezius muscle.  Had he only 
the C2-4 nerve involvement, he would have only the sensory 
deficits.  Thus, sacrifice of the SCM muscle and of the 
spinal accessory nerve have wholly separate and distinct 
manifestations from the sensory deficits in the C2-4 nerve 
distribution.  Consequently, the motor and sensory residuals 
of the appellant's cancer treatment may be separately rated 
without pyramiding.  38 C.F.R. § 4.14 (1998); Esteban, 6 Vet. 
App. 259.

A.  Loss of Motor Function

The initial rating decision of November 1992 identified as 
one disability diminished range of motion of the right 
shoulder, with its other elements following in naming the 
disability.  The RO applied Diagnostic Code 6819-5301, rating 
an underlying disease for its residuals.  See 38 C.F.R. 
§ 4.27 (1998).  Diagnostic Code 6819 is for a malignant 
neoplasm of the respiratory system, i.e., the squamous cell 
carcinoma.  The residual condition was injury of Muscle Group 
I.  Diagnostic Code 5301.  For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in five 
anatomical regions.  38 C.F.R. § 4.55 (1998).  Muscle Group 
I, Diagnostic Code 5301, comprises muscles of the shoulder 
girdle, including the trapezius, that function in upward 
rotation of the scapula and elevation of the arm above the 
shoulder.

The rating decision of November 1998 restated the disability 
to emphasize the loss of function of the right trapezius and 
right SCM, but included the same residual elements of the 
cancer treatment as a single disability.  The RO changed the 
diagnostic code to 5302, which is for Muscle Group II.  
Muscle Group II functions to depress the arm from vertically 
overhead to hanging at the side, downward rotation of the 
scapula, and, with Group III, to swing the arm forward and 
backward.  Neither the trapezius nor the SCM is a member of 
Muscle Group II.

The medical record repeatedly states that the most 
significant residual of the appellant's cancer is the loss of 
function of the trapezius muscle.  The medical record most 
nearly contemporaneous with the neck surgery, the August 1989 
hospital summary, described the surgery as involving 
sacrifice of the accessory nerve, with resulting enervation 
of the trapezius muscle.  Although the December 1991 and 
March 1992 MEB reports refer to sacrifice of both the 
accessory nerve and the trapezius muscle, that appears to be 
a misstatement.  The remaining evidence is consistent with 
the hospital summary, showing removal of the accessory nerve 
and resulting atrophy, not removal, of the trapezius muscle.

The disability in the right shoulder is from loss of motor 
function of the right trapezius muscle.  The medical records 
unanimously attribute the disability to sacrifice of the 
spinal accessory nerve and the resulting complete loss of 
function of the right trapezius muscle.  The rating schedule 
provides for rating loss of motor function of the trapezius 
muscle resulting from paralysis of the 11th (spinal 
accessory, external branch) nerve.  Diagnostic Code 8211.  As 
the rating schedule shows, the affected muscle, the 
trapezius, is used to raise the arm above the shoulder level.  
Diagnostic Code 5301 (emphasis added); compare Diagnostic 
Code 5303 (Muscle Group III function: elevation and abduction 
of the arm to level of shoulder) (emphasis added).  
Consequently, the raising of the arm to the shoulder level 
does not contraindicate total paralysis of the spinal 
accessory nerve.

The September 1992 VA neurology examiner noted that the 
function of the trapezius could not be elicited, and the 
appellant could lift his right arm above the shoulder level 
only by moving his arm forward and using the anterior 
deltoid.  The November 1997 neurology examiner stated there 
was evidence of weakness of all three divisions of the 
trapezius, with the last 90 degrees of raising the arm over 
the head almost impossible.  The November 1997 joints 
examiner noted active abduction to 130 degrees with 
difficulty.  Those statements do not contradict the September 
1992 examiner's report that the appellant raised his arm 
above his head using other muscles.

Notwithstanding the additional range of motion in November 
1997, there are other factors that contribute to the level of 
disability.  The muscle is weak.  There is instability of the 
scapula.  The appellant reported increased pain with lifting 
or carrying with the right arm.  Taken all together, the 
apparent increase in range of motion from September 1992 to 
November 1997 does not appear to constitute a decrease in 
disability.  Where the spinal accessory nerve is absent, 
resulting disability is reasonably rated as for complete 
paralysis, for which the schedule provides a 30 percent 
rating.  Diagnostic Code 8211.

Complete paralysis of the spinal accessory nerve would result 
in complete motor dysfunction of the SCM were it present.  
Therefore, the disability resulting from surgical sacrifice 
of the SCM is the same as that resulting from surgical 
sacrifice of the spinal accessory nerve, complete loss of 
function of the SCM.  Diagnostic Code 8211 provides the 30 
percent rating for the combined total paralysis of the SCM 
and the trapezius muscles.  Where complete dysfunction of 
both muscle is compensated by a 30 percent rating for 
complete paralysis of the spinal accessory nerve, it would 
constitute rating the same disability under two diagnoses to 
rate the SCM separately.  38 C.F.R. § 4.14.  Consequently, 
the SCM may not be separately rated for disability of a 
member of Muscle Group XXII under Diagnostic Code 5322.

Finally, rating the shoulder disability under Diagnostic Code 
5201 purely for limitation of motion would be inappropriate 
for the actual disability in this case.  The range of motion 
provides no compensation for elevation of the shoulder higher 
than shoulder level, and the disability at issue here is 
specifically related to dysfunction above the shoulder level.  
The limitation of motion criteria do not capture the nature 
of the appellant's disability.

In sum, the disability of the right trapezius and the right 
SCM muscles should be rated as complete paralysis of the 
spinal accessory nerve, status post right total neck 
dissection, with loss of function of right (dominant) 
trapezius and right sternocleidomastoid muscles with 
diminished range of motion and strength.  A 30 percent rating 
is warranted.  The other manifestations of the residuals of 
radiation therapy that may be separately rated are discussed 
below.


B.  Sensory Disturbance, Right C2-4 Nerve Distribution

The November 1997 VA ENT examiner and the neurologist found 
sensory deficits on the right side anterior to the ear, along 
the anterior jaw, on the anterior neck, in the 
supraclavicular region, over the shoulder and over the 
proximal upper arm.  As noted above, the neurologist 
specifically identified the cervical plexus (lesser 
occipital, greater auricular, transverse cutaneous, and 
supraclavicular) nerve branches as the affected nerves.  
These peripheral nerves do not have an assigned diagnostic 
code.  However, the ENT examiner located the numbness with 
reference to the fifth cranial (trigeminal) nerve, saying it 
was anterior to that nerve.  The fifth cranial nerve is 
evaluated under Diagnostic Code 8205.  The rating schedule 
provides for evaluating the trigeminal nerve based on the 
sensory or the motor manifestations of its disability.  
Diagnostic Code 8205 (1998).  There is no diagnostic code for 
the C2-4 cervical plexus.  It is not a cranial nerve, and the 
rating schedule provides criteria for rating the peripheral 
nerves no higher than C5-6.  38 C.F.R. § 4.124a, Diagnostic 
Code 8510 (1998).  

The rating schedule provides guidance on the evaluation of 
sensory deficits of nerves without motor involvement, 
mandating ratings no higher than for moderate incomplete 
paralysis.  38 C.F.R. § 4.124a (1998).  Whereas the 
neurologic deficit attributable to the C2-4 distribution in 
the right face, anterior neck, supraclavicular region, and 
shoulder is shown to be only sensory and without motor 
involvement, the rule for rating wholly sensory 
manifestations in peripheral nerves is appropriate guidance 
in this case.  Because there is no rating code provided for 
the cervical plexus nerves, rating is by analogy to the fifth 
cranial (trigeminal) nerve, for which moderate incomplete 
paralysis is evaluated as 10 percent disabling.  That rating 
is appropriate for numbness of the right side of the face, 
supraclavicular area, right shoulder, right anterior neck, 
and upper proximal right arm in this case.

3.  Hypothyroidism

The rating schedule provides a 10 percent rating for 
hypothyroidism manifested by fatigability, or; continuous 
medication required for control; a 30 percent rating for 
fatigability, constipation, and mental sluggishness; a 60 
percent rating for muscular weakness, mental disturbance, and 
weight gain; and a 100 percent rating for cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia, and sleepiness.  38 C.F.R. § 4.119, Diagnostic 
Code 7903 (1998).

The evidence of record shows the appellant is on Synthroid 
hormone replacement therapy.  His weight has been essentially 
stable for many years.  None of the other rating criteria are 
shown, except for depression.  The appellant's depression has 
been separately diagnosed and has not been attributed to 
hypothyroidism by any physician of record.  Consequently, the 
appellant's depression is not a basis for a higher rating.  
The preponderance of the evidence is against a rating higher 
than 10 percent for hypothyroidism.


ORDER

Claims for service connection for a right wrist disability 
including arthritis, chronic sinusitis, chronic bronchitis, 
and chronic otitis media, not being well grounded, are 
denied.

Service connection for lumbar strain is granted.

Service connection for sensory deficit of the right side of 
the face is granted.

A 30 percent rating for total paralysis of the spinal 
accessory nerve with loss of function of right (dominant) 
trapezius and right sternocleidomastoid muscles with 
diminished range of motion and weakness of the right 
shoulder, status-post right radical neck dissection is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.

A 10 percent rating for sensory deficit of the right side of 
the face and for sensory deficit in the right anterior and 
supraclavicular regions of the C2-4 nerve distributions, 
status post radiation therapy and radical neck dissection for 
right tonsillar squamous cell carcinoma is granted, subject 
to the applicable criteria governing the payment of monetary 
benefits.

An initial rating higher than 10 percent for hypothyroidism 
is denied.


REMAND

The appellant has a radiation burn scar on the right side of 
his neck and xerostomia.  These conditions have been grouped 
together as one disability.  He also has a surgical scar.  
Both scars are described as well healed.  The December 1991 
and March MEB reports noted deformity of the soft tissue.  
The RO has rated the scar on the appellant's right neck as a 
second-degree burn scar.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  A burn scar, unlike other scars, however, may be rated 
according purely to the surface area it covers.  Being well 
healed is not a basis for a noncompensable rating.  Nothing 
in the record identifies the area of the burn scar.  An 
examination report responsive to the rating criteria is 
necessary.

The Board remanded this case in October 1995 for an 
examination to determine the status of residuals of the 
appellant's radiation therapy and radical dissection of the 
right neck.  The November 1997 VA examination report stated 
there was no disfigurement of the face, and photographs that 
were requested to be taken if the face was found disfigured 
were not taken.

The examination report was inadequately responsive to the 
needs of the case.  The rating schedule pertaining to 
disfiguring scars provides for compensation of disfiguring 
scars of the neck as well as of the face.  The appellant has 
asserted that he is disfigured by loss of tissue mass in his 
right neck.  The assertion raises issues such as whether 
disfigurement by loss of tissue under the skin of the neck 
may be rated by analogy to disfigurement by scarring of the 
neck; and if it may, whether, under Esteban, 6 Vet. App. 259, 
the alleged disfigurement is separately ratable from the 
functional disability resulting from the loss of nerve and 
muscle tissue for which the appellant is compensated.

Furthermore, xerostomia is dryness of the mouth from salivary 
gland dysfunction.  Dorland's Illustrated Medical Dictionary 
1860 (27th ed. 1988).  Whether that is a residual of 
radiation therapy that warrants a disability evaluation 
separate from that of the burn scar and the surgical scar 
should be considered by the RO, with reference to appropriate 
diagnostic criteria.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA dermatology examination 
to describe in square inches or 
centimeters the area of any radiation 
burn scar of the neck; describe and 
distinguish surgical scars in the same 
area; obtain color photographs of the 
appellant's neck and as much of the 
adjacent area above and below the neck as 
is necessary to give the viewer a clear 
understanding of the extent of 
disfigurement resulting from the loss of 
subcutaneous tissue due to surgery or of 
tissue bulk from post-operative atrophy.  
Provide the examiner the claims folder 
for review in conjunction with the 
examination.

2.  Readjudicate the rating of the scars 
of the right side of the neck with 
xerostomia, including whether any 
disfigurement related to the appellant's 
status-post-operative cancer and the 
xerostomia may be rated separately from 
the burn scar.  If any benefit sought on 
appeal remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
and his representative are free to furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

